United States Court of Appeals
                              For the First Circuit


No. 08-1089


                                    UNITED STATES,

                                         Appellee,

                                             v.

                                       LUIS ZAYAS,

                                   Defendant, Appellant.


                                    ERRATA SHEET


      The opinion of this Court, issued on June 8, 2009, should be amended as follows:

      On Page 5, Line 10 3553(f)4) should read 3553(f)(4).